Conlan, J.
The action was brought to recover damages for a breach of a contract of employment. The plaintiff’s assignor entered into the employ of the defendants early in the year 1899, subject to the account of the Alliance Silk Mills remaining with them. 'It is not disputed but that the introduction of the latter to the defendants, and the business which would come to them in consequence of the connection was the inducing cause of the employment of the plaintiff’s assignor, and he was retained in the defendants’ employ until the 13th day of August, 1900, at a salary and on a basis of $1,500 per annum, and the additional sum of T|- per cent, on all sales made through him to the trade.
It is the theory of the defendants’ case that they had the right to discharge this employee at any time, and thus disregard the terms of their agreement with him to retain him while the account of the Alliance Silk Mills remained with them, and it was on this ground that the trial court dismissed the complaint as to the first cause of action alleged. We think this was error, and we are not cited to any authority to sustain the defendants’ theory. No reason was assigned for the discharge other than that the defendants stated, upon the return to the city of their employee, that they had the right to discharge him at any time, and without giving any reason. It is not disputed, and, indeed, it is in evidence, that the Alliance Silk Mills remained with the defendants beyond the term for which recovery was sought by the plaintiff. The contract was not wholly indefinite, but depended for its determination upon the discontinuance of business relations between the defendants and the silk mill, and without other and more sufficient reasons than a mere whim or desire, the defendants could not summarily dismiss their employee.
It follows that the discharge of the plaintiff’s assignor Was in violation of both the spirit and letter of his contract, and for these reasons we think the judgment appealed from should be reversed and a new trial ordered, with costs to the appellant, to abide the event.
Fitzsimons, Oh. J., concurs.